Title: To George Washington from Arthur Campbell, 13 August 1798
From: Campbell, Arthur
To: Washington, George



Sir
Washington [County] 13th August 1798

You have spoken, and your Words ought to be heard as the voice of a Father throughout the United States. Thinking in this manner and feeling how incumbent it is upon every person, of every description, to contribute at all times, to his Countrys welfare and especially in a moment like the present, when every thing we hold dear and sacred, is so seriously threatned. Happening to be the senior Field-Officer in the State, I have been in the habit of reflecting on military matters since the Order for eighty thousand Militia, to be in readiness, have been issued: but this year seems to bring the danger nearer by accelerated movements; another Summer may appear, before the eventful crisis will arrive, and probably arrive it will; and it ought now to be calculated on, as one of the distinguishing favours of divine providence, that we have received, so plain a warning of our danger. Therefore if we rightly appreciate the few Months to come, we may be well prepared, to meet the force and extent of the crisis. Next to encouraging unanimity, and a fraternal disposition among ourselves, is the procuring, and

distributing a sufficiency of the best kind of Arms and Ammunition. This will give confidence, and you well know that confidence, even with inferior numbers, will perform wonders in the day of trial. This observation may aptly apply to our Voluntiers and the Militia. Veterans we have none. An enthusiasm must be raised, this with the best of Arms, may make new Soldiers do the Work of Veterans. When I speak of the best kind of Arms, I will explain my idea. In Artillery, the new inventions in Great Britain, particularly at Carron Iron Works, ought to be carefully examined and if approved, be substituted in place of the old, unweildy and expensive Guns. The Carronade, if finished in the best manner, at our Founderys, will make our Frigates all at once, equal to second rate Ships of the Line, of the enemy. And with few exceptions, the Horse-Artillery answer for all interior land engagements. Our Mortars, and Howitz may be made, and used on the same principles with the Carronade.
The English Musket, is generally believed to be the best model for small Arms. Allow me to hint, that if our Muskets were made a few inches longer, than formerly, and the Bayonett to assume the form of a Dagger in the blade, and something longer than the old ones, would it not be better?
Last war, I was fully imprest with the defect of our Rifles, without a Bayonet, even in fighting Indians. Surely the Rifle Regiments will readily accept of Rifles, with handsome Spring-bayonets affixed. The Rifle is a favourite Gun with the interior Americans, their predeliction may be improved, so as to make an European foe feel their energy.
Good Gun-powder is a precious article. Let as much as possible, be manufactured in America. Those who are acquainted with the making of powder, say frauds can easily be practised, in making it, and yet it will look well to the eye. Nitre and Sulphur come safer across the Ocean seperately, than when mixed with charcoal, besides the best nitre, and charcoal, can be made in our own Country.
Communications already transmited, to Colonel Pickering, will further elucidate this subject. My zeal may exceed my knowledge, if it has, you will Sir, ascribe it to a good motive, and accept this as a mark of the profound Respect I have long indulged for the Father of his Country.

Arthur Campbell


